Case: 2:18-cv-00692-MHW-EPD Doc #: 123 Filed: 11/15/19 Page: 1 of 2 PAGEID #: 685




                        THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

BRIAN GARRETT, et al.,                            )   Case No. 2:18-cv-00692
                                                  )
              Plaintiffs,                         )   Judge Michael H. Watson
                                                  )
v.                                                )   Chief Magistrate Judge Elizabeth P.
                                                  )   Deavers
THE OHIO STATE UNIVERSITY,                        )
                                                  )
              Defendant.                          )

              NOTICE OF APPEARANCE OF JENNIFER A.L. BATTLE
           ON BEHALF OF DEFENDANT THE OHIO STATE UNIVERSITY

       Please take notice that Jennifer A.L. Battle of the law firm Carpenter Lipps & Leland LLP,

280 Plaza, Suite 1300, 280 North High Street, Columbus, Ohio 43215, hereby enters an appearance

as co-counsel on behalf of defendant The Ohio State University.

                                            DAVID A. YOST
                                            ATTORNEY GENERAL OF OHIO

                                     By:    /s/ Jennifer A.L. Battle
                                            Michael H. Carpenter (0015733) (Trial Attorney)
                                            Timothy R. Bricker (0061872)
                                            Jennifer A.L. Battle (0085761)
                                            David J. Barthel (0079307)
                                            Stephen E. Dutton (0096064)
                                            CARPENTER LIPPS AND LELAND LLP
                                            280 Plaza, Suite 1300
                                            280 North High Street
                                            Columbus, OH 43215
                                            Telephone: (614) 365-4100
                                            Facsimile: (614) 365-9145
                                            carpenter@carpenterlipps.com
                                            bricker@carpenterlipps.com
                                            battle@carpenterlipps.com
                                            barthel@carpenterlipps.com
                                            dutton@carpenterlipps.com

                                            Special Counsel for Defendant
                                            The Ohio State University
Case: 2:18-cv-00692-MHW-EPD Doc #: 123 Filed: 11/15/19 Page: 2 of 2 PAGEID #: 686




                                CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing was filed electronically on November 15,

2019. Notice was sent by operation of the Court’s electronic filing system to all other counsel who

have entered an appearance and any parties who have entered an appearance through counsel. The

parties may access this filing through the Court’s ECF system.




                                             /s/ Jennifer A.L. Battle
                                             One of the Attorneys Representing
                                             Defendant The Ohio State University




                                                2
